Case 3:20-cv-00176-TJC-MCR Document 77 Filed 07/01/20 Page 1 of 5 PageID 3494




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


    SS&C TECHNOLOGIES, INC.,

          Plaintiff,
    v.                                              Case No. 3:20-cv-176-J-32MCR

    ROBERT CONCHIGLIA and
    SUMMIT WEALTH SYSTEMS,
    INC.,

          Defendants.


                         PRELIMINARY INJUNCTION 1

              This is an action by SS&C Technologies, Inc. (“SS&C”) for damages and

    injunctive relief in connection with Defendant Robert Conchiglia (“Conchiglia”)

    and   Defendant      Summit    Wealth   Systems,   Inc.’s   (“Summit”)   alleged

    misappropriation of SS&C’s trade secrets in violation of the Defend Trade

    Secrets Act of 2016 (“DTSA”), 18 U.S.C. § 1836 et seq., and the Florida Uniform

    Trade Secrets Act (“FUTSA”), Fla. Stat. § 688 et seq. SS&C also alleges that

    Conchiglia breached his Employee Non-Disclosure and Non-Solicitation

    Agreement (“Agreement”) with SS&C (Doc. 1-1), and that Summit tortiously

    interfered with SS&C’s contractual relations with Conchiglia.




          1This Preliminary Injunction replaces the Temporary Restraining Order
    entered on March 16, 2020. (Doc. 35).
Case 3:20-cv-00176-TJC-MCR Document 77 Filed 07/01/20 Page 2 of 5 PageID 3495




          SS&C has applied for a preliminary injunction pursuant to Rule 65 of the

    Federal Rules of Civil Procedure. (See Docs. 4, S-57, 61, 62). 2 Having considered

    SS&C’s motion and papers filed in support (Docs. 4, S-57, 61, 62, 63, S-69), the

    Defendants’ written submissions in opposition (Docs. S-58, S-59, 64, 67, 68, S-

    70, S-71) and the arguments of counsel at the June 26, 2020 preliminary

    injunction hearing, the record of which is incorporated by reference, the Court

    hereby finds as follows:

          This Court has jurisdiction over the subject matter of this case, and venue

    in this District is proper;

          With respect to SS&C’s claims that Defendant Conchiglia violated the

    DTSA and has breached the Agreement with SS&C, SS&C has satisfied the

    standard for granting a preliminary injunction, by establishing the following:

                 1. SS&C has demonstrated a substantial likelihood of success on

                 the merits of its claims that Defendant Conchiglia violated the

                 DTSA (Count I) and breached the Agreement (Count V); 3




          2The operative complaint is now the First Amended Complaint, which
    renames the Plaintiffs and raises additional claims not subject to the motion for
    preliminary injunction. (Doc. 66).
          3  The determination that SS&C has demonstrated a substantial
    likelihood of success as to Counts I and V of the First Amended Complaint does
    not predict whether SS&C will ultimately prevail on the merits of these claims.


                                            2
Case 3:20-cv-00176-TJC-MCR Document 77 Filed 07/01/20 Page 3 of 5 PageID 3496




                2. SS&C will suffer irreparable injury if injunctive relief is not

                granted;

                3. The threatened injury to SS&C in not issuing injunctive relief

                outweighs whatever harm the injunctive relief would cause

                Defendant Conchiglia; and

                4. Issuing the injunctive relief would not be adverse to the public

                interest, and on the current record, no private interest of Defendant

                Conchiglia has been shown to outweigh the public interest. 4

          In ordering relief, the Court declines to enjoin Defendant Conchiglia from

    interacting with custodians. In relevant part, the Agreement states:

          Employee agrees that, during the time of Employee’s employment
          and for a period of one year after the termination of employment
          (whether voluntarily or involuntarily) with the Company, he/she
          will not, either alone or in association with others, contact, solicit,
          or discuss an engagement with, whether directly or indirectly, any
          of the Company’s clients or customers, including prospective
          clients or customers.

    (Doc. 1-1 at 3) (emphasis added). Custodians are not explicitly referenced in the

    Agreement. Given the conflicting evidence and arguments about the role of

    custodians and whether they are “clients or customers” of SS&C, and because

    this is a restrictive covenant drafted by SS&C, the Court will not construe the

    Agreement to prohibit Defendant Conchiglia from interacting with custodians


          4See, e.g., Lebron v. Sec’y, Fla. Dep’t of Children & Families, 710 F.3d
    1202, 1206 (11th Cir. 2013).


                                             3
Case 3:20-cv-00176-TJC-MCR Document 77 Filed 07/01/20 Page 4 of 5 PageID 3497




    so long as he can do so consistent with Paragraphs A and B below. Sturman v.

    Socha, 191 Conn. 1, 9, 463 A.2d 527, 532 (1983) (citing cases) (“[T]he language

    of a contract is typically construed most strongly against the party whose

    language it is and for whose benefit it was inserted.”); 5 see also Hoffnagle v.

    Henderson, No. CV020813972S, 2002 WL 652374, at *5 (Conn. Super. Ct. Mar.

    21, 2002) (citing Sturman to conclude that “[e]ven if the language of the

    covenant not to compete should be deemed ambiguous, a reasonable difference

    of interpretation would be resolved against the drafter of the agreement.”).

          The Court also declines to enjoin Summit. Summit was not a signatory to

    the Agreement, and neither were its principals, Reed Colley and Anthony

    Sperling. SS&C has not shown the need for prospective injunctive relief vis-à-

    vis Summit under a “taint” theory. 6 While SS&C may proceed in its case

    against Summit for damages, the Court cannot find that the four requisite

    factors for a preliminary injunction are met as to Summit.

          Further, the Court will not enjoin Defendant Conchiglia from affiliating

    with Summit. However, this lawsuit remains ongoing, and all of the

    Defendants’ actions will be heavily scrutinized moving forward. The Court




          5 The parties agree that Connecticut law applies to the Agreement. (See
    Docs. 61, 64, 67).
          6   Likewise, the Court does not enjoin Colley or Sperling individually.


                                             4
Case 3:20-cv-00176-TJC-MCR Document 77 Filed 07/01/20 Page 5 of 5 PageID 3498




    expects strict adherence to the terms of the Agreement and the Preliminary

    Injunction.

            Accordingly, it is hereby ORDERED:

            SS&C’s motions for preliminary injunction (Docs. 4, S-57, 61) are

    GRANTED to the following extent and otherwise DENIED:

            A.    Defendant Conchiglia is hereby preliminarily enjoined from, either

    alone or in association with others, misappropriating, using or disseminating

    confidential and trade secret information taken from SS&C in violation of the

    DTSA.

            B.    Defendant Conchiglia is hereby preliminarily enjoined from, either

    alone or in association with others, contacting, soliciting, or discussing an

    engagement with SS&C Advent clients or customers, including prospective

    clients or customers, until the expiration of his non-solicitation obligations on

    February 28, 2021.

            DONE AND ORDERED in Jacksonville, Florida the 1st day of July,

    2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge

    tnm
    Copies:
    Counsel of record


                                            5
